DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/6/2022 has been entered.

Status of the Claims
	No claims were amended, cancelled or newly added.  Accordingly, claims 1, 6, 8, 10, 11, 14 and 16 remain pending in the application and are currently under examination.
	
Withdrawn Rejections
	As stated in the Advisory Action, the after-final amendment dated 3/10/2022 overcomes the 112(b) rejection of claim 11.  Specifically, claim 11 was amended to correct the antecedent basis issue.  Said rejection has been withdrawn.
Maintained Rejections
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 6, 8, 10, 11 and 16 stand rejected under 35 U.S.C. 103 as being unpatentable over Pan et al. (CN 103041447A, Apr. 17, 2013, hereafter as “Pan”) in view of Taguchi (US 2016/0008507 A1, Jan. 14, 2016, hereafter as “Taguchi”) and Chirila et al. (“A comparative investigation of Bombyx mori silk fibroin hydrogels generated by chemical and enzymatic cross-liking” International Union of Biochemistry and Molecular Biology, Inc. Volume 64, Number 6, pgs. 771-781, April 2017; hereafter as “Chirila”) as evidenced by the International Organization for Standardization (hereafter as “ISO”, see citation “U” on PTO-892).
The claims are drawn to a composition for use in regenerative medicine and/or tissue engineering, comprising: 12-16 % (w/w) of an enzymatically crosslinked silk fibroin; and a plurality of ionic doped calcium phosphate nanoparticles comprising up to 10 mol.% of ionic dopants, wherein the calcium phosphate of the ionic doped calcium phosphate nanoparticles is selected from the group consisting of: α-tricalcium phosphate, β-tricalcium phosphate, and mixtures thereof, wherein the ion of the ionic doped calcium phosphate nanoparticles is selected from the group consisting of: strontium, zinc, manganese, silicon, magnesium, lithium, gallium, and mixtures thereof, and wherein the size of the ionic doped calcium phosphate nanoparticle is between 10-50 nm.
Regarding instant claim 1, Pan teaches an injectable silk fibroin bone repair filling sustained release material comprising oligomeric lactic acid grafted strontium-doped hydroxyapatite nanoparticles, a silk fibroin compound and genipin (a crosslinking agent; abstract; pg. 2, last sentence; pg. 3, para. 5).  It is noted that hydroxyapatite is a calcium phosphate material as evidenced by the specification at [0009].  Pan teaches crosslinking the silk fibroin to form a hydrogel (pg. 4, 2nd para.).  Pan also teaches that the molar content of strontium is less than 10% (abstract). Pan further teaches that the mass ratio of the strontium-doped hydroxyapatite to silk fibroin is 1:9 – 9:1 (pg. 3, para. 3) and provides illustrative ratios of 5:1 and 9:1 (Examples 1 and 3).  Converting the ratios to percentages, the broader range translates to a silk fibroin range of 10-90% and the Examples demonstrate about 16.7% and 10% silk fibroin, respectively.  While Pan is silent to the particular percentage range of 12-16% of silk fibroin, Pan teaches a range that encompasses the claimed range as well as particular embodiments that are “merely close” to the end points of the claimed range.  MPEP 2144.05(I) states, “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists” and “Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close.”  Additionally, MPEP 2144.05(II)(A) states, 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”

Because the claimed range lies inside the range disclosed by the prior art, a prima facie case of obviousness exists.  Further, it would have also been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to optimize the silk fibroin range taught in Pan by way of routine experimentation with a reasonable expectation of success.  A skilled artisan would have been motivated to do so because Pan teaches that the entire range is suitable for a bone repair composition and it is “[t]he normal desire of scientists or artisans to improve upon what is already generally known” (MPEP 2144.05 (II)(A)).
Pan further teaches that the hydroxyapatite (calcium phosphate) nanoparticles are on the nano-scale (pg. 3, para. 5).  While Pan does not explicitly teach the numeric size of the nanoparticles, it is known in the art that the term nanoscale is defined to include lengths of about 1-100 nanometers as evidenced by ISO.  Pan is silent to the particular size range of 10-50 nm.  However, Pan teaches a range that encompasses the claimed range. MPEP 2144.05(I) states, “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. Additionally, MPEP 2144.05(II)(A) states, 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”

Because the claimed range lies inside the range disclosed by the prior art, a prima facie case of obviousness exists.  Further, it would have also been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to optimize the particle size range taught in Pan by way of routine experimentation with a reasonable expectation of success.  A skilled artisan would have been motivated to do so because Pan teaches that the entire range is suitable for a bone repair composition and it is “[t]he normal desire of scientists or artisans to improve upon what is already generally known” (MPEP 2144.05 (II)(A)).
Pan is silent to the particular calcium phosphate nanoparticles, α-tricalcium phosphate or β-tricalcium phosphate.  Pan is also silent to the alternative ion, zinc.
Taguchi teaches an adhesive bone filling agent comprising a powdered calcium phosphate component (abstract).  Taguchi teaches that said calcium phosphate imparts bone conductivity and osteoinductivity and can be chosen from one or a combination or two or more of α-tricalcium phosphate, α'-tricalcium phosphate, β-tricalcium phosphate, octacalcium phosphate, dicalcium phosphate dibasic, tetracalcium phosphate monoxide, hydroxyapatite, and calcium monohydrogen phosphate ([0084]).  Taguchi also teaches that the calcium phosphate can be doped with a metal element including zinc and strontium in order to promote bone formation by activation of the osteoblast ([0085]).  Taguchi further teaches that the calcium phosphate particles are preferably 10-1000 nm for the purpose of increasing the strength of the final product ([0086]). 
Pan and Taguchi are both drawn to bone filling/repair compositions comprising metal-doped calcium phosphate nanoparticles, thus, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to substitute the hydroxyapatite nanoparticles of Pan with the α- or β-tricalcium phosphate nanoparticles (or mixtures thereof) of Taguchi with a reasonable expectation of success.  A skilled artisan would have been motivated to do so because Taguchi effectively teaches that hydroxyapatite, α-tricalcium phosphate, and β-tricalcium phosphate are functional equivalents and substituting equivalents for the same purpose (to impart bone conductivity/inductivity in a bone filling/repair composition) is considered prima facie obvious. (MPEP 2144.06).  It would further have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to substitute or combine strontium with zinc as suggested by Taguchi with a reasonable expectation of success because Taguchi effectively teaches that strontium and zinc are functional equivalents and substituting or combining equivalents for the same purpose (to promote bone formation in a bone filling/repair composition) is considered prima facie obvious. (MPEP 2144.06).  
As discussed above, Pan teaches crosslinked silk fibroin, however Pan is silent to “enzymatically crosslinked silk fibroin”.
Chirila teaches that silk fibroin can be crosslinked via chemical (genipin) or enzymatic crosslinking (horseradish peroxidase and hydrogen peroxide) (title; pg. 774, left col., last para.).  Chirila further teaches that the enzymatic crosslinking method produced silk fibroin hydrogels in a shorter amount of time, with high elasticity, good cytocompatibility, and a high degradation rate with the enhanced possibility to modulate said characteristics (Conclusions at pg. 779).  Chirila further recognizes that silk fibroin hydrogels are good biomaterials for minimally invasive delivery of bioactive agents or as injectable or implantable scaffolds for delivery of cells (Introduction at pg. 771).
 It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to enzymatically crosslink silk fibroin with a reasonable expectation of success because Chirila teaches that chemical or enzymatic crosslinking is suitable in forming a silk fibroin hydrogel for use as biomaterials.  A skilled artisan would have been motivated to do so because Chirila effectively teaches that the chemical crosslinker, genipin, and the enzymatic crosslinker, horseradish peroxidase/hydrogen peroxide, are suitable for the same purpose.  MPEP 2144.07 states that substituting art recognized equivalents for the same purpose is prima facie obvious.  Furthermore, Chirila teaches that using an enzymatic crosslinker has the additional advantages of yielding a shorter gelation time, high elasticity, good cytocompatibility, a high degradation rate, and the enhanced possibility to modulate said characteristics.
Regarding instant claim 6, it is noted that said claim is deemed a product-by-process claim due to the limitation, “obtained by an enzymatic reaction with horseradish peroxidase and hydrogen peroxide, calcium peroxide or an oxidizer” and as such, determination of patentability is based on the product itself, not by the method in which it is made.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (MPEP 2113).  However, Chirila, as discussed above, teaches the enzymatic crosslinker, horseradish peroxidase and hydrogen peroxide.  Thus, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to enzymatically crosslink silk fibroin utilizing the particular crosslinker, horseradish peroxidase/hydrogen peroxide, with a reasonable expectation of success because Chirila teaches that chemical (genipin) or enzymatic (horseradish peroxidase/hydrogen peroxide) crosslinking is suitable in forming a silk fibroin hydrogel for use as biomaterials.  A skilled artisan would have been motivated to do so because Chirila effectively teaches that the chemical crosslinker, genipin, and the enzymatic crosslinker, horseradish peroxidase/hydrogen peroxide, are suitable for the same purpose.  MPEP 2144.07 states that substituting art recognized equivalents for the same purpose is prima facie obvious.  Furthermore, Chirila teaches that using said horseradish peroxidase/hydrogen peroxide crosslinker has the additional advantages of yielding a shorter gelation time, high elasticity, good cytocompatibility, a high degradation rate, and the enhanced possibility to modulate said characteristics.
Regarding instant claim 8, the claim is being interpreted as the composition of claim 1 comprising up to 20 wt% of the ionic-doped calcium phosphate nanoparticles.  In a particular embodiment, Pan teaches that the strontium-doped hydroxyapatite nanoparticles and silk fibroin are in a ratio of 1:9 (Example 2).  Converting the ratio to percentages, the Example demonstrates about 10% strontium-doped hydroxyapatite nanoparticles which falls within the claimed range of up to 20 wt.%. 
Regarding instant claims 10 and 11, Pan teaches that in a preferred embodiment, the bone repair composition further contains a therapeutic drug (i.e., therapeutic agent; see pg. 2, para. 8).  
Regarding instant claim 16, as discussed above, the combined teachings of Pan, Taguchi and Chirila suggest a composition comprising enzymatically crosslinked silk fibroin and a plurality of ionic doped β-tricalcium phosphate nanoparticles. Pan further teaches a method of administering the composition comprising injecting the composition into a bone defect site in the body (pg. 4, para. 5). Pan also states that the composition is for the purpose of tissue engineering and drug delivery (abstract).
Thus, the combined teachings of Pan, Taguchi and Chirila render the instant claims prima facie obvious.

Response to Arguments
As stated in the Advisory Action dated 3/21/2022, Applicant's arguments filed 3/10/2022 have been fully considered but they are not persuasive. 
Applicant states that Pan does not teach or suggest that the calcium phosphate of the ionic doped calcium phosphate nanoparticles is α-tricalcium phosphate, β-tricalcium phosphate, or mixtures thereof.  Remarks, page 5.
	In response, it is respectfully submitted that the Examiner agrees with Applicant that Pan is silent to the particular calcium phosphate nanoparticles, α-tricalcium phosphate or β-tricalcium phosphate.  The rejection above states the same.  However, Taguchi is relied upon in the rejection to remedy this deficiency in Pan.  It is noted that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Applicant provides arguments regarding the combination of Pan and Taguchi later in their Remarks (e.g., page 6) which are discussed below.  Thus, Applicant’s argument is not persuasive. 
	Applicant states that Pan also fails to teach or suggest wherein the ion of the ionic doped calcium phosphate nanoparticles is selected from the group consisting of: strontium, zinc, manganese, silicon, magnesium, lithium, gallium, and mixtures thereof.  Remarks, page 5. 
	In response, it is respectfully submitted that the instant claims include a Markush group, that is, a list of alternatives of ions including strontium, zinc, manganese, silicon, etc. (instant claim 1).  The art need to only teach one of these ions for the limitation to be met.  See MPEP 2173.05(h) for details.  Pan teaches the particular ion, strontium (see rejection above). Thus, Pan meets said limitation.  In addition, Taguchi teaches strontium as well as zinc (and mixtures thereof) (see rejection above).  Thus, the combination of Pan and Taguchi also renders the limitation obvious.  For these reasons, Applicant’s argument in unpersuasive.
	Applicant argues that Pan does not teach the claimed particle size range and said range provides improvements to the composition (e.g. increased specific surface area) ([0029] of specification) that is not suggested by Pan. Remarks, pages 5-6.
	In response, it is respectfully submitted that Pan teaches nanoparticles that are on the nano-scale (pg. 3, para. 5). As explained in the rejection above, the term nano-scale is defined to include lengths of about 1-100 nanometers. Thus, Pan teaches a range that encompasses the claimed range. "In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists" (MPEP 2144.05(I)). Because the claimed range lies inside the range disclosed by the prior art, a prima facie case of obviousness exists. Additionally, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to optimize the particle size range taught in Pan by way of routine experimentation with a reasonable expectation of success because Pan teaches that the entire range is suitable for a bone repair composition and it is the normal desire of scientists or artisans to improve upon what is already generally known (MPEP 2144.05(II)(A)). In regards to Applicant's statement that the particle size range provides improvements to the composition, it is noted that that [0029] of the specification compares micro-sized particles versus nano-sized particles. Pan teaches nanosized particles. Accordingly, Applicant's argument is not relevant to the teachings of Pan.  Applicant is reminded that evidence must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness (MPEP 716.02(e)).  Thus, for these reasons, Applicant’s argument is found unpersuasive.  
	Applicant argues that Pan teaches away from a composition comprising silk and hydroxyapatite (calcium phosphate) nanoparticles due to incompatibility of the nanosized inorganic phase with the polymer, agglomeration, etc. Remarks, pages 6-7.
	In response, the Examiner respectfully disagrees. A teaching away must ‘criticize, discredit or otherwise discourage the solution claimed’ (MPEP 2145(X)(D)(1)). Pan teaches adding strontium and modifying the surface of the particles in order to overcome the challenges discussed (see page 2 of Pan). It is respectfully submitted that Applicant is mischaracterizing the teachings of Pan. While the Examiner agrees that Pan is silent to the particular calcium phosphate nanoparticles, alpha-tricalcium or beta-tricalcium phosphate, Taguchi effectively teaches that hydroxyapatite, α-tricalcium phosphate, and β-tricalcium phosphate are functional equivalents and substituting equivalents for the same purpose (to impart bone conductivity/inductivity in a bone filling/repair composition) is considered prima facie obvious. (MPEP 2144.06). Thus, Applicant’s argument is not persuasive.
	Applicant states that the teachings of Chirila do not fill the above deficiencies of Pan and Taguchi as it relates to claim 1.  Remarks, page 7.
	In response, it is respectfully submitted that Applicant’s statement is acknowledged, however Applicant has not provided any specific arguments regarding the teachings of Chirila.  Thus, Applicant’s argument is not persuasive.
	Applicant submits additional evidence of unexpected and improved mechanical behavior and biological effects of the composition of claim 1. Remarks, pages 8-15.
	In response, it is respectfully submitted that when any claim of an application is rejected or objected to, any evidence submitted to traverse the rejection or objection on a basis not otherwise provided for must be by way of an oath or declaration under this section (37 C.F.R. 1.132). See also MPEP 716.02(g). Since the evidence is not in declaration or affidavit form, said evidence is not effective in rebutting a prima facie case of obviousness.  The evidence has, however, been reviewed for its potential value should it be presented in the future in declaration form.  On pages 8-15 of Applicant’s Remarks dated 3/10/2022, a bilayered β-tricalcium phosphate scaffold (BTCP) was compared to a bilayered, strontium- and zinc-doped, β-tricalcium phosphate scaffold (BdTCP).  Both scaffolds also include silk fibroin (page 9 of Remarks; Abstract of Ribeiro et al. – copy of article submitted 3/10/2022). Applicant is reminded that allegations of unexpected results must be commensurate in scope with the claimed invention and it must show a comparison with the closest prior art (MPEP 716.02(d)-(e)).  Pan is considered the closest prior art and teaches an injectable silk fibroin bone repair filling sustained release material comprising oligomeric lactic acid grafted strontium-doped hydroxyapatite nanoparticles, a silk fibroin compound and genipin (a crosslinking agent; abstract; pg. 2, last sentence; pg. 3, para. 5).  The comparison composition does not include an ionic doped calcium phosphate nanoparticle whereas Pan includes strontium-doped hydroxyapatite (calcium phosphate) nanoparticles.  Thus, the evidence does not compare the claimed invention to the closest prior art.  Furthermore, the average particle sizes disclosed in the reference are 1-10 microns (page 3, left col. of Ribeiro et al.) whereas the claimed invention requires particles between 10-50 nanometers.  Thus, the evidence provided is also not commensurate in scope with the claimed invention.  Thus, for the above reasons, the evidence is not effective in rebutting the prima facie case of obviousness. 
	Said rejection is maintained.

Claim 14 stands rejected under 35 U.S.C. 103 as being unpatentable over Pan et al. (CN 103041447A, Apr. 17, 2013, hereafter as “Pan”) in view of Taguchi (US 2016/0008507 A1, Jan. 14, 2016, hereafter as “Taguchi”) and Chirila et al. (“A comparative investigation of Bombyx mori silk fibroin hydrogels generated by chemical and enzymatic cross-liking” International Union of Biochemistry and Molecular Biology, Inc. Volume 64, Number 6, pgs. 771-781, April 2017; hereafter as “Chirila”) as evidenced by the International Organization for Standardization (hereafter as “ISO”, see citation “U” on PTO-892), as applied to claim 1 above, and further in view of Llamas et al. (US 2015/0010630 A1, Jan. 8, 2015; hereafter as “Llamas”).
The instant claim is drawn to a scaffold comprising the composition of claim 1, wherein the composition has a porosity between 40-80%, and a pore size between 150-350 µm.
Pan, Taguchi and Chirila teach the elements discussed above.
Pan, Taguchi and Chirila are silent to the claimed porosity (40-80%) and pore sizes (150-350 µm).
Llamas teaches compositions comprising a biomaterial such as a silk fibroin matrix comprising at least one immune cell-modulating agent to modulate the inflammatory and/or regenerative response in order to optimize the repair and/or regeneration of tissue (Abstract).  Llamas teaches that optimization of a host response to a biomaterial, e.g., used as a tissue engineering scaffold, is important for promoting tissue regeneration and/or wound healing ([0003]).  Llamas teaches the particular tissue, bone ([0115]).  Llamas teaches that the silk fibroin matrix can be porous to mimic the structural morphology of the native tissue, to modulate the degradation rate of the matrix, and/or to modulate the release profile of the immune cell-modulating agent ([0136]).  Llamas teaches that the porous silk fibroin matrix can have a porosity of at least about 1%, at least about 3%, at least about 5%, at least about 10%, at least about 15%, at least about 20%, at least about 25%, at least about 30%, at least about 40%, at least about 50%, at least about 60%, at least about 70%, at least about 80%, at least about 90% or higher and that the porosity and/or pore size of the silk fibroin-based matrices can be optimized based on the desired degradation rate or volume retention rate of the silk fibroin-based matrices, release profiles of an active agent from the silk fibroin-based matrices, and/or the structural morphology of the tissue to be repaired or augmented ([0137]).  Llamas teaches that in some embodiments, the porous silk fibroin-based matrices can be adapted to have a pore size of about 1 nm to about 1000 µm, about 50 nm to about 900 µm, about 100 nm to about 800 µm, about 500 nm to about 700 µm, about 1 µm to about 600 µm, about 10 µm to about 500 µm, about 50 µm to about 400 µm, or about 75 µm to about 250 µm ([0138]).
All of the references are drawn to compositions for the purpose of tissue (bone) engineering/repair, thus, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to include pores and further optimize the amount and sizes of said pores in the composition of Pan/Taguchi/Chirila by way of routine experimentation with a reasonable expectation of success.  One of ordinary skill in the art would have been motivated to do so because Llamas teaches that the porosity and/or pore size of the silk fibroin-based matrices can be optimized based on the desired degradation rate or volume retention rate of the silk fibroin-based matrices, release profiles of an active agent from the silk fibroin-based matrices, and/or the structural morphology of the tissue to be repaired or augmented.  MPEP 2144.05 states, “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation” and “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages”.  In light of these teachings, a skilled artisan would have reasonably expected the silk fibroin-based composition/scaffold of Pan/Taguchi/Chirila to have been modified to include pores and to further have optimized the pore sizes and the porosity depending on the desired degradation rate or volume retention rate of the silk fibroin-based matrices, release profiles of an active agent from the silk fibroin-based matrices, and/or the structural morphology of the (bone) tissue to be repaired or augmented.
Thus, the combined teachings of Pan, Taguchi, Chirila and Llamas render the instant claim prima facie obvious. 
Response to Arguments
As stated in the Advisory Action dated 3/21/2022, Applicant's arguments filed 3/10/2022 have been fully considered but they are not persuasive. 
Applicant relies on the same arguments presented for the 103 rejection over Pan, Taguchi and Chirila (Remarks, page 15). For the same reasons as discussed above, Applicant’s arguments are not persuasive. 
	Applicant also states that the teachings of Llamas do not fill the above deficiencies of Pan and Taguchi.  Remarks, page 7.
	In response, it is respectfully submitted that Applicant’s statement is acknowledged, however Applicant has not provided any specific arguments regarding the teachings of Llamas.  Thus, Applicant’s argument is not persuasive.
Said rejection is maintained.

Conclusion
All claims have been rejected; no claims are allowed.
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASEY HAGOPIAN whose telephone number is (571)272-6097.  The examiner can normally be reached on M, T, Th and F 9:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CASEY S HAGOPIAN/Examiner, Art Unit 1617